Case 8:20-cv-00275-WFJ-AAS Document 1 Filed 02/05/20 Page 1 of 6 PageID 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA



  KELLY MCMILLEN,

                     Plaintiff,
     v.                                              Civil Action No.: 8:20-cv-00275

  WELLS FARGO BANK, N.A.,

                     Defendant.


      DEFENDANT WELLS FARGO BANK, N.A.’S NOTICE OF REMOVAL OF
                   ACTION UNDER 28 U.S.C. § 1331

          TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE

 MIDDLE DISTRICT OF FLORIDA AND PLAINTIFF:

          PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 1331, 1387, 1441, and 1446,

 Defendant Wells Fargo Bank, N.A. (“Wells Fargo”), by and through its counsel, hereby gives

 notice that the above-captioned action is removed from the County Court of the Sixth Judicial

 Circuit in and for Pinellas County, Florida to the United States District Court for the Middle

 District of Florida. Defendant is entitled to removal pursuant to federal question jurisdiction,

 28 U.S.C. § 1331 and supplemental jurisdiction, 28 U.S.C. § 1387. In support of this Notice of

 Removal, Wells Fargo states as follows:

          1.    On or about December 31, 2019, an action was commenced in the County Court

 of the Sixth Judicial Circuit in and for Pinellas County, Florida entitled Kelly McMillen v. Wells

 Fargo Bank N.A., Civil Case No. 19-008581-CJ (the “State Court Action”). Plaintiff asserts

 two claims for violations of the (1) Telephone Consumer Protection Act (“TCPA”) (47 U.S.C.



                                                 1
Case 8:20-cv-00275-WFJ-AAS Document 1 Filed 02/05/20 Page 2 of 6 PageID 2




 § 227 et seq.) and the (2) Florida Consumer Collection Practices Act (“FCCPA”) (Fla. Stat.

 §559.55 et seq.;), a copy of the pleadings in the State Court Action, including summons and

 complaint, are attached.

         2.       This Notice of Removal is timely under 28 U.S.C. § 1446(b) and Fed. R. Civ.

 P. 6(a)(3) Plaintiff served the State Court Summons and Complaint upon Wells Fargo through

 its registered agent for service of process on January 17, 2020. Therefore, this Notice of

 Removal is filed within thirty days after service and within one year of the original filing of

 the complaint.

         3.       This Court has subject matter jurisdiction over this action and all claims

 asserted against Wells Fargo pursuant to 28 U.S.C. §§ 1331 and 1387, and removal is proper

 pursuant to 28 U.S.C. § 1441.

         4.       Venue in this Court is proper pursuant to 28 U.S.C. §1441(a), which allows a

 defendant to remove “any civil action brought in a State court of which the district courts of

 the United States have original jurisdiction.” The United States District Court for the Middle

 District of Florida is the federal judicial district and division embracing the County Court of

 the Sixth Judicial Circuit in and for Pinellas County, Florida, where the State Court Action was

 originally filed.

         5.       Pursuant to 28 U.S.C. § 1446(d), Wells Fargo is filing this notice of removal

 with this Court, serving a copy of this notice upon Plaintiff, and filing a copy in the County

 Court of the Sixth Judicial Circuit in and for Pinellas County, Florida.




                                                2
Case 8:20-cv-00275-WFJ-AAS Document 1 Filed 02/05/20 Page 3 of 6 PageID 3




                                 Federal Question Jurisdiction

        6.      This State Court Action involves a claim arising under the Constitution, laws,

 or treatises of the United States because Plaintiff’s Complaint asserts one claim for violation

 of the TCPA. (See Complaint ¶¶ 119-125 (hereinafter “Compl.”)). Plaintiff’s Complaint

 therefore presents a federal question within the meaning of 28 U.S.C. § 1331, as it arises under

 the laws of the United States. See Mims v. Arrow Financial Services, LLC, 132 S. Ct. 740, 753

 (2012) (holding federal courts have original jurisdiction to hear TCPA claims pursuant to 28

 U.S.C. § 1331). Accordingly, Plaintiff’s claim for violation of the TCPA arises under the law

 of the United States and could have been originally filed in this Court.

                                   Supplemental Jurisdiction

        7.      In addition, this Court may exercise supplemental jurisdiction over Plaintiff’s

 state law Florida Consumer Collection Practices Act claim because the claim “form[s] part of

 the same case or controversy” as Plaintiff’s federal claim. The supplemental jurisdiction

 statute, 28 U.S.C. § 1367(a), provides, in pertinent part, as follows:


                [I]n any civil action of which the district courts have original
                jurisdiction, the district court shall have supplemental
                jurisdiction over all other claims that are so related to claims in
                the action within such original jurisdiction that they form part of
                the same case or controversy ...


        8.      In this case, Plaintiff’s Florida Consumer Collection Practices Act claim against

 Wells Fargo are related to the same activity that forms the basis for Plaintiff’s federal claim.

 See Compl. ¶¶ 105-118. Indeed, each claim is based on the same factual allegations as

 Plaintiff’s TCPA claim. Compl. ¶¶ 119-125. Thus, because Plaintiff’s Florida Consumer




                                                 3
Case 8:20-cv-00275-WFJ-AAS Document 1 Filed 02/05/20 Page 4 of 6 PageID 4




 Collection Practices Act claim relates to the same allegedly improper phone calls made by

 Wells Fargo as her federal TCPA claims, (see id.), it is clear that Plaintiff’s state law claims in

 this case are “so related to claims in the action within [this Court’s] original jurisdiction that

 they form part of the same case or controversy” and, as a result, fall squarely within this Court’s

 supplemental jurisdiction as provided under 28 U.S.C. § 1367(a); see also 28 U.S.C. § 1441(c)

 (providing that “[w]henever a separate and independent claim or cause of action within the

 jurisdiction conferred by section 1331 of this title is joined with one or more otherwise non-

 removable claims or causes of action, the entire case may be removed and the district court

 may determine all issues therein”).

         9.      Moreover, this Court should exercise supplemental jurisdiction over Plaintiff’s

 state law claims in this action in order to “promote judicial economy” and “promote efficiency

 and conservation of judicial resources.” See United Mine Workers v. Gibbs, 383 U.S. 715, 726

 (1966) (stating supplemental jurisdiction permitted when it would promote “judicial economy,

 convenience, and fairness to litigants”); see also Parker v. Scrap Metal Processors, Inc., 468

 F.3d 733, 746 (11th Cir. 2006) (“the policy of supplemental jurisdiction is to support the

 conservation of judicial energy and avoid multiplicity in litigation”). In the instant case,

 Plaintiff’s state law claims arise from the same transaction or occurrences as Plaintiff’s federal

 claims and involve the same witnesses and evidence, but do not raise novel or complex issues

 of state law, nor do they predominate over the federal claim. See, e.g., City of Chi. v. Int’ll

 Coll. of Surgeons, 522 U.S. 156, 172 (1997) (citing 28 U.S.C. § 1367(c)). Therefore, this Court

 has the discretion to and should exercise jurisdiction over all of the claims asserted in Plaintiff’s

 Complaint.



                                                  4
Case 8:20-cv-00275-WFJ-AAS Document 1 Filed 02/05/20 Page 5 of 6 PageID 5




        10.     Defendant Wells Fargo reserves all of its defenses, including, without

 limitation, the right to amend or supplement this Notice of Removal.

        WHEREFORE, Defendant prays that the State Court Action be removed from state

 court to this Court and that this Court assume jurisdiction over the action and determine it on

 the merits.


 Dated February 5, 2020                       Respectfully submitted,


                                               /s/ Artin Betpera
                                               Artin Betpera
                                               Florida State Bar No.: 49535
                                               Womble Bond Dickinson (US) LLP
                                               400 Spectrum Center Drive, Suite 1700
                                               Irvine, CA 92618
                                               Telephone: (714)557-3800
                                               Facsimile: (714)557-3347
                                               Artin.Betpera@wbd-us.com




                                               5
Case 8:20-cv-00275-WFJ-AAS Document 1 Filed 02/05/20 Page 6 of 6 PageID 6




                               CERTIFICATE OF SERVICE

        I hereby certify that on this 5th day of February, 2020, I have served a copy of the

 foregoing document DEFENDANT WELLS FARGO BANK, N.A.’S NOTICE OF

 REMOVAL OF ACTION UNDER 28 U.S.C. § 1331 to Plaintiff’s counsel of record by

 depositing a true copy of same via email and in the U.S. Mail, proper postage prepaid, properly

 addressed to the following:

                                       Ian R. Leavengood
                                         Kelly C. Burke
                                         LEAVENLAW
                                 Northeast Professional Center
                                3900 First St. North, Suite 100
                                   St. Petersburg, FL 33703
                                Telephone No.: (727) 327-3328
                                      Fax: (727) 327-3305
                               Consumerservice@leavenlaw.com
                                    kburke@leavenlaw.com

                                     Attorneys for Plaintiff
                                        Kelly McMillen



                                              /s/ Artin Betpera
                                              Artin Betpera




                                               6
